DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The office acknowledges Applicant’s response filed 01/04/2021.

Summary
	This communication is a Final Office Action Non-Final on the merits.
Claims 1 – 5, 8-11, and 13-28 are pending.
Claims 1 – 5, 8-11, and 13-28 are rejected.

Claim Objections
Claims 26 and 28 objected to because of the following informalities:  
Claim 26 states, “The system of claim 25…” However, it appears that the claim should recite, “The method of claim 25…”
Claim 28 states, “The system of claim 27…” However, it appears that the claim should recite, “The method of claim 27…”
Appropriate correction is required.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rabec (US 2012/0023866 A1) in view of Sytema (US 2015/0367974 A1).

Regarding claim 1, Rabec teaches a system for forming a transport section of a packaging line and for converting the transport section for individual articles or article sets with different packaging types (See ¶ [0002] that explains, "these packaging installations are currently capable of processing batches of products having various formats". See further ¶ [0009] and [0011]), the system comprising; 
(See Fig 1, #11 for module) having at least two individual module units (See Fig 2, #11a and #11b for module units), wherein the at least two individual module units cooperate with each other in a first operating mode (First operating mode illustrating in Fig 1 and Fig 2) for the transport of individual articles or article sets having a first packaging type (See Figs 1, 2, and 5 which illustrate the module units {represented by Fig 1, #11 or Fig 2, #11a and #11b operating to transport articles/article sets {#2}), 
wherein the at least two individual module units are each movable (See a comparison between Figs 2 and 3 for the movement of the module units {#11a and #11b}. See further ¶ [0044]), and wherein the movement of the at least two individual module units convert the system into a second operating mode (Figs 2 and 3 illustrate the movement of the module units {#11a and #11b} and the subsequent conversion of the system into a second operating mode. Further, see Fig 4 for the second mode of operation) for the transport of individual articles or article sets having a second packaging type, wherein the second packaging type differs from the first packaging type (See ¶ [0009], [0011], [0026], [0027]. See further ¶ [0035] describing the use of the second operating mode to transport "naked batches of products, i.e. batches of products which do not require a particular wrapping using a blank of the tray or wrap around type"),
However, Rabec does not specifically teach, wherein each of the at least one first individual module unit and at least one second individual module unit form or comprise: a plurality of folding fingers and at least one own drive for circulating movement of the plurality of folding fingers, wherein the at least one own drive of the at least one first individual module unit and the at least one own drive of the at least one second individual module unit are separate from each other and can be operated independently of one another.
(Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F below for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93) and at least one own drive for circulating movement of the plurality of folding fingers (See Fig 3A-3E, #14 and #15. These folding fingers are shown to be operating in an orbit-like motion {See 3C-3E}. Merriam Webster defines “circulating” as “to move in a circle, circuit, or orbit.” According to this definition and a broadest reasonable interpretation, the fingers illustrated in Figs 3A-3E are deemed to be moving in a circulating movement. See further ¶ [0121] describing the use of an activator {Fig 3B, #26} used an own drive for the movement of the fingers. One of ordinary skill in the art would recognize that the "activator" is a means such as a motor or pneumatic means to supply the required input energy to activate the folding fingers), wherein the at least one own drive of the at least one first individual module unit and the at least one own drive of the at least one second individual module unit are separate from each other and can be operated independently of one another (See Figs 4A-4M illustrating the operation of the folding units {#80-83}. See further ¶ [0121] describing that each folding unit has its own "actuator" and see ¶ [0116] describing that a control unit {#2} operates the individual folding units to perform the folding operation illustrated in Figs 4A-4M). 

    PNG
    media_image1.png
    451
    497
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 4F illustrating the first and second units which comprise a plurality of folding fingers.

Rabec and Sytema both teach systems for forming packaging around articles along an automated conveyor. As stated above, Rabec does teach an apparatus for forming packaging around an article at #12 of Fig 1, but is silent on the specifics. Further, Fig 1 illustrates that the packaging takes place along a conveyor line (see Fig 1, #12), and would thus require an automated method to form the packaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec to incorporate the teachings of Sytema to include a first and second unit comprising a plurality of folding fingers with the motivation of providing an automated means to form the 

Regarding claim 13, Rabec teaches a method for modifying a packaging line provided for articles or article sets (See ¶ [0002] that explains, "these packaging installations are currently capable of processing batches of products having various formats". See further ¶ [0009] and [0011]), the method comprising the following steps: 
transporting articles or article sets by at least one module (See Fig 1, #11 for module) in a first operating mode (First operating mode illustrating in Fig 1 and Fig 2), the at least one module having at least two individual module units (See Fig 2, #11a and #11b for module units) wherein the at least two individual module units cooperate with each other in the first operating mode for the transport of individual articles or article sets having a first packaging type (See Figs 1, 2, and 5 which illustrate the module units {represented by Fig 1, #11 or Fig 2, #11a and #11b operating to transport articles/article sets {#2}), and the at least one module in the first operating mode forming a transport section (Fig 1 illustrates module in the first operating mode forming a transport section); 
moving the at least two individual module units (See a comparison between Figs 2 and 3 for the movement of the module units {#11a and #11b}. See further ¶ [0044]) with the result being the transport section converted to a second operating mode (Figs 2 and 3 illustrate the movement of the module units {#11a and #11b} and the subsequent conversion of the system into a second operating mode. Further, see Fig 4 for the second mode of operation), wherein the second operating mode is for the transport of individual articles or article sets having a second packaging type that differs from the first packaging type (See ¶ [0009], [0011], [0026], [0027]. See further ¶ [0035] describing the use of the second operating mode to transport "naked batches of products, i.e. batches of products which do not require a particular wrapping using a blank of the tray or wrap around type"),
However, Rabec does not specifically teach operating independently of one another at least one own drive of at least one first individual module unit and at least one own drive of at least one second individual module unit, wherein each of the at least one first individual module unit and the at least one second individual module unit form or comprise: a plurality of folding fingers and the at least one own drive for circulating movement of the plurality of folding fingers.
Sytema teaches operating independently of one another at least one own drive of at least one first individual module unit and at least one own drive of at least one second individual module unit (See Figs 4A-4M illustrating the operation of the folding units {#80-83}. See further ¶ [0121] describing that each folding unit has its own "actuator" and see ¶ [0116] describing that a control unit {#2} operates the individual folding units to perform the folding operation illustrated in Figs 4A-4M), wherein each of the at least one first individual module unit and the at least one second individual module unit form or comprise: a plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93) and the at least one own drive for circulating movement of the plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93).
Rabec and Sytema both teach systems for forming packaging around articles along an automated conveyor. As stated above, Rabec does teach an apparatus for forming packaging around an article at #12 of Fig 1, but is silent on the specifics. Further, Fig 1 illustrates that the packaging takes place along a conveyor line (see Fig 1, #12), and would thus require an automated method to form the packaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec to incorporate the teachings of Sytema to include a first and second unit comprising a plurality of folding fingers with the motivation of providing an automated means to form the packaging around a set of articles, wherein the automated nature of the folding would increase throughput of the device.

Regarding claim 22, Rabec teaches a method for modifying a packaging line provided for articles or article sets (See ¶ [0002] that explains, "these packaging installations are currently capable of processing batches of products having various formats". See further ¶ [0009] and [0011]), the method comprising the following steps:
transporting articles or article sets by at least one module (See Fig 1, #11 for module) in a first operating mode (Fig 1 illustrates module in the first operating mode forming a transport section for transporting articles {#2}), the at least one module having at least two individual module units (See Fig 2, #11a and #11b for individual module units) wherein the at (See Figs 1, 2, and 5 which illustrate the module units {represented by Fig 1, #11 or Fig 2, #11a and #11b operating to transport articles/article sets {#2}. See further at least ¶ [0034]), and the at least one module in the first operating mode forming a transport section (Fig 1 illustrates module in the first operating mode forming a transport section);
moving the at least two individual module units (See a comparison between Figs 2 and 3 for the movement of the module units {#11a and #11b}. See further ¶ [0044]) with the result being the transport section converted to a second operating mode (Figs 2 and 3 illustrate the movement of the module units {#11a and #11b} and the subsequent conversion of the system into a second operating mode. Further, see Fig 4 for the second mode of operation), wherein the second operating mode is for the transport of individual articles or article sets having a second packaging type that differs from the first packaging type (See ¶ [0009], [0011], [0026], [0027]. See further ¶ [0035] describing the use of the second operating mode to transport "naked batches of products, i.e. batches of products which do not require a particular wrapping using a blank of the tray or wrap around type").
However, Rabec does not specifically teach operating independently of one another at least one own drive of at least one first individual module unit and at least one own drive of at least one second individual module unit, wherein each of the at least one first individual module unit and the at least one second individual module unit form or comprise: a plurality of folding fingers and the at least one own drive for circulating movement of the plurality of folding fingers and determining or identifying an actual position of individual circulatingly moved folding fingers from the plurality of folding fingers of the at least one first individual module unit and an 
	Sytema teaches operating independently of one another at least one own drive of at least one first individual module unit and at least one own drive of at least one second individual module unit (See Figs 4A-4M illustrating the operation of the folding units {#80-83}. See further ¶ [0121] describing that each folding unit has its own "actuator" and see ¶ [0116] describing that a control unit {#2} operates the individual folding units to perform the folding operation illustrated in Figs 4A-4M), wherein each of the at least one first individual module unit and the at least one second individual module unit form or comprise: a plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93) and the at least one own drive for circulating movement of the plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93) and 
determining or identifying an actual position of individual circulatingly moved folding fingers from the plurality of folding fingers of the at least one first individual module unit and an actual position of individual circulatingly moved folding fingers from the plurality of folding fingers of the at least one second individual module unit (See ¶ [0068] which describes that "the system comprises a position determining apparatus operatively connected to the control unit for determining at which of the input sub-conveyors the at least one article is present during any given moment during conveying and for supplying data indicative for said determined position to the control unit"), and controlling the own drives of the at least one first individual module unit and of the at least one second individual module unit to achieve alignment of the plurality of individual folding fingers of the at least one first individual module unit relative to the plurality of folding fingers of the at least one second individual module unit (See Figs 4A - 4F for the controlled movement of the folding fingers of the individual module units. See further ¶ [0068], which describes the monitoring and subsequent control of the individual module units and the folding fingers. See further ¶ [0020], [0044], [0045], and, in particular, [0056] describing that the folding units are connected to the controller to be controllable. See ¶ [0056] that states, “at least four folding units which are operatively connected to said control unit” to describe that the controller controls the operation of the folding units. One of ordinary skill in the art would recognize that there would be a real-time position feedback to the controller in the form of sensors).
	Rabec and Sytema both teach systems for forming packaging around articles along an automated conveyor. As stated above, Rabec does teach an apparatus for forming packaging .


Claims 2 – 5, 8 – 9, and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rabec in view of Sytema, and in further view of Hendricks (US 2013/0111855 A1).

Regarding claim 2, Rabec and Sytema teach all of the elements described above. Rabec further teaches wherein the at least two individual module units are movable into the second operating mode (Horizontal movement of module units to second operating mode illustrated in Fig 2 and 3).
	However, Rabec does not specifically teach wherein the at least two individual module units are downwardly movable into the second operating mode.
Hendricks teaches the system of claim 1, wherein the at least two individual module units are downwardly movable into the second operating mode, and wherein the system further comprises a transfer plate placed onto the at least two individual module units in the second (¶ [0021] describes, "The actuator 23 can be operated for controlling the vertical position and thus the vertical spacing of the lug conveyor section 16 with respect to the products moving along their path of travel 22 along the product conveyor 5 of the packaging system M". See further Fig 1, #23 for the actuator).
	Both Rabec and Hendricks teach a packaging machine with adjustable conveyor lines designed to be adaptable to different sizes of packaging/containers. Specifically, Rabec teaches the horizontal movement of a conveyor line, while Hendricks teaches the vertical movement of a conveyor line. One of ordinary skill would recognize that a machine employing the horizontal translation of the module units taught by Rabec (Figs 2 and 3) would require a much larger space than a machine that employs the vertical translation as taught by Hendricks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec to incorporate the teachings of Hendricks to include an actuator and system to allow for the vertical movement of the conveyor line to a second position with the motivation of creating a more compact machine.

Regarding claim 3, Rabec, Sytema, and Hendricks teach all of the elements described above. However, neither Rabec nor Sytema specifically teach the system of claim 2, further comprising at least one vertical linear guiding device to which the at least two individual module units are mechanically coupled.
	Hendricks teaches the system of claim 2, further comprising at least one vertical linear guiding device (Fig 1, #23 illustrates a "linear actuator" which operates as a vertical linear guiding device) to which the at least two individual module units are mechanically coupled (¶ [0021] describes, "The actuator 23 can be operated for controlling the vertical position and thus the vertical spacing of the lug conveyor section 16 with respect to the products moving along their path of travel 22 along the product conveyor 5 of the packaging system M". See further Fig 1, #17 for the actuator).
	Both Rabec and Hendricks teach a packaging machine with adjustable conveyor lines designed to be adaptable to different sizes of packaging/containers. Specifically, Rabec teaches the horizontal movement of a conveyor line, while Hendricks teaches the vertical movement of a conveyor line. One of ordinary skill would recognize that a machine employing the horizontal translation of the module units taught by Rabec (Figs 2 and 3) would require a much larger space than a machine that employs the vertical translation as taught by Hendricks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec to incorporate the teachings of Hendricks to include an actuator and system to allow for the vertical movement of the conveyor line to a second position with the motivation of creating a more compact machine.

Regarding claim 4, Rabec, Sytema, and Hendricks teach all of the elements above. Rabec further teaches the system of claim 3, further comprising at least one further module (Figs 1-4, see #13, #14, and #15 for the further module) for the transport of individual articles or article sets provided for the second packaging type, wherein the at least two individual module units of the at least one first module are movable relative to each other (See Figs 2-3, #11a and #11b for the first and second module units being movable relative to each other to create a space between them), and wherein the at least one further module can be inserted for the second operating mode into an operating position cleared by the movement of the at least two individual (See Figs 3 & 4 for the movement of the further module into the space cleared by the movement of the individual units).

Regarding claim 5, Rabec, Sytema, and Hendricks teach all of the elements above. Rabec further teaches the system of claim 4, wherein the at least one further module comprises a conveyor belt and an own drive (Fig 1, #14 and #15 illustrates "transfer conveyor belts". See further ¶ [0037]. An “own drive” would be required to provide input energy to that conveyor belt), wherein, in the second operating mode, the conveyor belt can be moved in a circulating manner by the own drive for conveying the individual articles or article sets (Fig 4 illustrates articles/sets being conveyed in the second operating mode).

Regarding claim 8, Rabec and Sytema teach all of the elements above. Rabec further teaches the system of claim 1, wherein the at least one first individual module unit and the at least one second individual module unit move into the second operating mode (Rabec teaches the movement of the first and second module units {Rabec Figs 2-3; #11a and #11b} into a second operating mode {See Fig 4 of Rabec}).
However, Rabec does not specifically teach individual module units to move the system into the second operating mode.
Hendricks teaches the system of claim 1, wherein the at least two individual module units are downwardly movable into the second operating mode, and wherein the system further comprises a transfer plate placed onto the at least two individual module units in the second operating mode (¶ [0021] describes, "The actuator 23 can be operated for controlling the vertical position and thus the vertical spacing of the lug conveyor section 16 with respect to the products moving along their path of travel 22 along the product conveyor 5 of the packaging system M". See further Fig 1, #23 for the actuator).
Both Rabec and Hendricks teach a packaging machine with adjustable conveyor lines designed to be adaptable to different sizes of packaging/containers. Specifically, Rabec teaches the horizontal movement of a conveyor line, while Hendricks teaches the vertical movement of a conveyor line. One of ordinary skill would recognize that a machine employing the horizontal translation of the module units taught by Rabec (Figs 2 and 3) would require a much larger space than a machine that employs the vertical translation as taught by Hendricks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec to incorporate the teachings of Hendricks to include an actuator and system to allow for the vertical movement of the conveyor line to a second position with the motivation of creating a more compact machine.

Regarding claim 9, Rabec, Hendricks, and Sytema teach all of the elements above.
	However, neither Rabec nor Hendricks specifically teach the system of claim 8, further comprising one or more devices that determine an actual position of the plurality of folding fingers of the at least one first individual module unit and of the plurality of folding fingers of the at least one second individual module unit, wherein the at least one own drive of the at least one first individual module unit and the at least one own drive of the at least one second individual module unit are controllable, in a manner coordinated to each other and in consideration of the  determined actual position, for the purpose of the specified relative movement of the plurality of folding fingers of the at least one first individual module unit in relation to the plurality of folding fingers of the at least one second individual module unit.
(See ¶ [0068] "the system comprises a position determining apparatus operatively connected to the control unit for determining at which of the input sub-conveyors the at least one article is present during any given moment during conveying and for supplying data indicative for said determined position to the control unit"), wherein the at least one own drive of the at least one first individual module unit and the at least one own drive of the at least one second individual module unit are controllable, in a manner coordinated to each other and in consideration of the determined actual position, for the purpose of the specified relative movement of the plurality of folding fingers of the at least one first individual module unit in relation to the plurality of folding fingers of the at least one second individual module unit (See Figs 4A - 4F for the controlled movement of the folding fingers of the individual module units. See further ¶ [0068], which describes the monitoring and subsequent control of the individual module units and the folding fingers. See further ¶ [0020], [0044], [0045], and, in particular, [0056] describing that the folding units are connected to the controller to be controllable. See ¶ [0056] that states, “at least four folding units which are operatively connected to said control unit” to describe that the controller controls the operation of the folding units. One of ordinary skill in the art would recognize that there would be a real-time position feedback to the controller in the form of sensors).
Rabec, Hendricks, and Sytema all teach systems for forming packaging around articles along an automated conveyor. As stated above, Rabec does teach an apparatus for forming packaging around an article at #12 of Fig 1, but is silent on the specifics. Further, Fig 1 illustrates 

Regarding claim 14, Rabec and Sytema teach all of the elements above. Rabec further teaches wherein, temporally after the movement (Horizontal movement of module units to second operating mode illustrated in Fig 2 and 3), placing a transfer plate onto the two individual module units, and then moving individual articles or article sets provided for a second packaging type are moved in a sliding manner along the transfer plate (Fig 2 and 3, #13 illustrates a transfer plate which allows for the movement of the articles in a second operating mode).
	However, Rabec does not specifically teach moving each of the two individual module units downward for converting the transport section for the second operating mode.
Hendricks teaches the method of claim 13, further comprising moving each of the two individual module units downward for converting the transport section for the second operating mode (¶ [0021] describes, "The actuator 23 can be operated for controlling the vertical position and thus the vertical spacing of the lug conveyor section 16 with respect to the products moving along their path of travel 22 along the product conveyor 5 of the packaging system M". See further Fig 1, #23 for the actuator).


Regarding claim 15, Rabec, Sytema, and Hendricks teach all of the elements above. Rabec further teaches the method of claim 14, moving the at least two individual module units relative to each other (Figs 2 and 3, #11a and #11b illustrates two individual modules movable relative to each other), wherein at least one of the at least two individual module units leaves the transport section (Fig 3 illustrates that the modules leave the transport section), and thereafter inserting at least one further module into the transport section (Figs 1-4, see #13, #14, and #15 for the further module. Fig 3 illustrates that the further module is inserted into the transport section), wherein the at least one further module in the transport section moves individual articles or article sets having the second packaging type (Fig 4 illustrates that the further modules moves the articles having a second packaging type).

Regarding claim 16, Rabec, Sytema, and Hendricks teach all of the elements above. Rabec further teaches the method claim 15, wherein the at least two individual module units each comprise at least one own drive and each moving to convert the transport section for the second operating mode (See Figs 2-3 for the first module unit {#11b} and the second module unit {#11b} movable independently from each other. Figs 2 and 3 of Rabec illustrate that the module units are not connected to each other, and are only connected to the frame member {#17}. One of ordinary skill in the art would recognize that there would be a driving component {motor} that would provide the input to move those identified units towards the second operating mode illustrated in Fig 3).

Regarding claim 17, Rabec, Sytema, and Hendricks teach all of the elements above. Rabec further teaches the method of claim 16, further comprising moving each of the at least two individual module units toward waiting positions disposed at oppositely located sides of the transport section (Figs 2 and 3 illustrate moving the module units {#11a and #11b} into positions disposed at oppositely located sides of the transport section), whereupon inserting the at least one further module into the transport section (Fig 3 illustrates inserting the further module {#13} into the transport section), and wherein the at least two individual module units remain in their waiting position while the further module is being inserted into the transport section and/or while individual articles or article sets having the second packaging type are being transported by the at least one further module (Figs 2-4 illustrate that the module units which are moved remain in their position while the further module is inserted into the transport section).

Regarding claim 18, Rabec, Sytema, and Hendricks teach all of the elements above. Rabec further teaches a method to package items along a conveyor line (See ¶ [0034] and Fig 1, #12). 
However, neither Rabec or Hendricks specifically teach the method of claim 17, wherein the plurality of circulatingly moved folding fingers of the at least one first and second individual module units in the first operating mode erect flaps of blanks of packaging material that are in contact with the individual articles or article sets.
	Sytema teaches the method of claim 17, wherein the plurality of circulatingly moved folding fingers of the at least one first and second individual module units in the first operating mode erect flaps of blanks of packaging material that are in contact with the individual articles or article sets (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. See Fig 3A-3E, #14 and #15. These folding fingers are shown to be operating in an orbit-like motion {See 3C-3E}. Merriam Webster defines “circulating” as “to move in a circle, circuit, or orbit.” According to this definition and a broadest reasonable interpretation, the fingers illustrated in Figs 3A-3E are deemed to be moving in a circulating movement. See Figs 4A-4F wherein the identified folding fingers erect flaps of the blanks of packaging material).
	Rabec, Hendricks, and Sytema all teach systems for forming packaging around articles along an automated conveyor. As stated above, Rabec does teach an apparatus for forming packaging around an article at #12 of Fig 1, but is silent on the specifics. Further, Fig 1 illustrates that the packaging takes place along a conveyor line (see Fig 1, #12), and would thus require an automated method to form the packaging. Therefore, it would have been obvious to one of 

Regarding claim 19, Rabec, Sytema, and Hendricks teach all of the elements above. Rabec further teaches the method of claim 18, further comprising moving, in the first operating mode, the plurality of circulatingly moved folding fingers of the at least one first module unit and the plurality of circulatingly moved folding fingers of the at least one second individual module unit (See annotated Fig 1 above for the identified "own drive" of the first module unit. See Figs 2-3 for the first module unit {#11a}. Rabec as modified by Sytema teaches the conveyor/belt chain with folding fingers), and wherein moving the own drive of the at least one first module unit and the own drive of the at least one second individual module unit converts the at least one module to the second operating mode (Figs 2 and 3 illustrate the conversion of the transport line to a second operating mode through the movement of the first and second units).

Regarding claim 20, Rabec, Sytema, and Hendricks teach all of the elements above. 
However, neither Rabec nor Hendricks specifically teach the method of claim 19, further comprising determining or identifying an actual position of individual circulatingly moved folding fingers from the plurality of folding fingers of the at least one first individual module unit and an actual position of individual circulatingly moved folding fingers from the plurality of 
	Sytema teaches the method of claim 19, further comprising determining or identifying an actual position of individual circulatingly moved folding fingers from the plurality of folding fingers of the at least one first individual module unit and an actual position of individual circulatingly moved folding fingers from the plurality of folding fingers of the at least one second individual module unit (See ¶ [0068] which describes that "the system comprises a position determining apparatus operatively connected to the control unit for determining at which of the input sub-conveyors the at least one article is present during any given moment during conveying and for supplying data indicative for said determined position to the control unit"), and controlling the own drives of the at least one first individual module unit and of the at least one second individual module unit to achieve alignment of the plurality of individual folding fingers of the at least one first individual module unit relative to the plurality of folding fingers of the at least one second individual module unit (See Figs 4A - 4F for the controlled movement of the folding fingers of the individual module units. See further ¶ [0068], which describes the monitoring and subsequent control of the individual module units and the folding fingers. See further ¶ [0020], [0044], [0045], and, in particular, [0056] describing that the folding units are connected to the controller to be controllable. See ¶ [0056] that states, “at least four folding units which are operatively connected to said control unit” to describe that the controller controls the operation of the folding units. One of ordinary skill in the art would recognize that there would be a real-time position feedback to the controller in the form of sensors).
	Rabec, Hendricks, and Sytema all teach systems for forming packaging around articles along an automated conveyor. As stated above, Rabec does teach an apparatus for forming packaging around an article at #12 of Fig 1, but is silent on the specifics. Further, Fig 1 illustrates that the packaging takes place along a conveyor line (see Fig 1, #12), and would thus require an automated method to form the packaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec to incorporate the teachings of Sytema to include a first and second unit comprising a plurality of folding fingers with the motivation of providing an automated means to form the packaging around a set of articles, wherein the automated nature of the folding would increase throughput of the device.

Claims 10 – 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rabec in view of Sytema and Hendricks, and in further view of Barone (US 2015/0344235 A1) and Paulus (US 6,595,250 B1).
	
Regarding claim 10, Rabec, Sytema, and Hendricks teach all of the elements above.
	However, neither Rabec nor Hendricks specifically teach the system of claim 9, wherein the one or more devices that determine an actual position of the plurality of folding fingers of the at least one first individual module unit and of the plurality of folding fingers of the at least one second individual module unit comprise at least one reading device associated with the plurality of folding fingers or at least one sensor associated with the plurality of folding fingers and also 
	Sytema teaches the system of claim 9, wherein the one or more devices that determine an actual position of the plurality of folding fingers of the at least one first individual module unit and of the plurality of folding fingers of the at least one second individual module unit comprise at least one reading device associated with the plurality of folding fingers (See ¶ [0068] which describes that "the system comprises a position determining apparatus operatively connected to the control unit for determining at which of the input sub-conveyors the at least one article is present during any given moment during conveying and for supplying data indicative for said determined position to the control unit") or at least one sensor associated with the plurality of folding fingers and also comprises at least one position sensor and/or encoder associated with the plurality of folding fingers
	Rabec, Hendricks, and Sytema all teach systems for forming packaging around articles along an automated conveyor. As stated above, Rabec does teach an apparatus for forming packaging around an article at #12 of Fig 1, but is silent on the specifics. Further, Fig 1 illustrates that the packaging takes place along a conveyor line (see Fig 1, #12), and would thus require an automated method to form the packaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec to incorporate the teachings of Sytema to include a first and second unit comprising a plurality of folding fingers with the motivation of providing an automated means to form the packaging around a set of articles, wherein the automated nature of the folding would increase throughput of the device.

	Barone teaches a magnetic position sensor (¶ [0046] describes a magnetic position sensor).
	Sytema describes that the controller receives feedback for the control of the fingers, but is silent as to the specifics of how that feedback is collect. Meanwhile, Barone teaches an actuator in communication with a magnetic position sensor to provide a feedback to the actuator that results in the actuation of a rod. One of ordinary skill in the art would realize that a position sensor is desirable to provide feedback to a device, such as the one taught by Sytema, in which the proper folding of a packaging material around a set of articles requires the controller to recognize the positions of both the actuated elements as well as the folded packaging material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec, Hendricks, and Sytema to incorporate the teachings of Barone to include a magnetic position sensor with the motivation of providing an automated and reliable means to form the packaging around a set of articles.

Regarding claim 11, Rabec, Sytema, Hendricks, and Barone teach all of the elements above. Rabec further teaches the system of claim 10, further comprising a plurality of circulatingly guided transport elements for moving the individual articles or article sets (Figs 1-4, transport elements illustrated as conveyor belts #7, #11, #14, #15, and #8), wherein, in the second operating mode, the individual articles or article sets are movable by the plurality of circulatingly guided transport elements (Fig 4 illustrates that in the second operating mode, the articles {#2} are movable along transport elements #14, #15, and #8), with the rear ends (Fig 4 illustrates that the rear ends of the articles {The bottom of the illustrated bottles} are in contact with the transport elements for movement).

Regarding claim 21, Rabec, Sytema, and Hendricks teach all of the elements above.
	However, neither Rabec or Hendricks specifically teach the method of claim 20, wherein the determining or identifying step comprises using at least one reading device or at least one sensor or at least one position sensor/encoder, wherein the at least one reading device or the at least one sensor or the at least one position sensor/encoder comprise magnetically active position sensors/encoders and by one reed switch..
	Sytema teaches the method of claim 20, wherein the determining or identifying step comprises using at least (See ¶ [0068] which describes that "the system comprises a position determining apparatus operatively connected to the control unit for determining at which of the input sub-conveyors the at least one article is present during any given moment during conveying and for supplying data indicative for said determined position to the control unit").
	Rabec, Hendricks, and Sytema all teach systems for forming packaging around articles along an automated conveyor. As stated above, Rabec does teach an apparatus for forming packaging around an article at #12 of Fig 1, but is silent on the specifics. Further, Fig 1 illustrates that the packaging takes place along a conveyor line (see Fig 1, #12), and would thus require an automated method to form the packaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec to incorporate the teachings of Sytema to include a first and second unit comprising a 
	However, Sytema does not specifically teach one reading device or at least one sensor or at least one position sensor/encoder, wherein the at least one reading device or the at least one sensor or the at least one position sensor/encoder comprise magnetically active position sensors/encoders and by one reed switch.
Barone teaches a magnetic position sensor (¶ [0046] describes a magnetic position sensor).
	Sytema describes that the controller receives feedback for the control of the fingers, but is silent as to the specifics of how that feedback is collect. Meanwhile, Barone teaches an actuator in communication with a magnetic position sensor to provide a feedback to the actuator that results in the actuation of a rod. One of ordinary skill in the art would realize that a position sensor is desirable to provide feedback to a device, such as the one taught by Sytema, in which the proper folding of a packaging material around a set of articles requires the controller to recognize the positions of both the actuated elements as well as the folded packaging material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec, Hendricks, and Sytema to incorporate the teachings of Barone to include a magnetic position sensor with the motivation of providing an automated and reliable means to form the packaging around a set of articles.
	However, Barone does not specifically teach a reed switch.
Paulus teaches a reed switch (Col 13, lines 34-67 describes the use of a reed switch).
.

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rabec in view of Sytema, and in further view of Werner (US 2013/0220774 A1).

Regarding claim 23, Rabec and Sytema teach all of the elements described above.
	However, Rabec does not specifically teach the system of claim 1 wherein each of the at least one first individual module unit and at least one second individual module unit form or comprise: a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain.
Sytema teaches at least one first individual module unit and the at least one second individual module unit form or comprise: a plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93) and the at least one own drive for circulating movement of the plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93. See further ¶ [0121] that describes that an “activator” {see Fig 3B, #26} causes the movement of the folding fingers as described above)
However, neither Rabec nor Sytema specifically teach a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain.
	Werner teaches a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain (See at least ¶ [0042] that states, "If circulating chains are used for forming packages, for instance chains with moveably attached flap folding fingers or the like…").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec and Sytema to incorporate the teachings of Werner to include the use of chains to actuate the folding fingers with the motivation that one of ordinary skill in the art could have substituted one known element for another (i.e. replacing the “activator” of Sytema with the chains as described by Werner), and the results of the substitution would have been predictable. The result being a system of folding fingers driven by chains instead of the “activator.”

Regarding claim 24, Rabec and Sytema teach all of the elements described above.
	However, Rabec does not specifically teach the system of claim 23 wherein at least the at least one first individual module unit comprises a first multitude of folding fingers moved by a first chain and a second multitude of folding fingers moved by a second chain.
(Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93) and the at least one own drive for circulating movement of the plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93. See further ¶ [0121] that describes that an “activator” {see Fig 3B, #26} causes the movement of the folding fingers as described above)
However, neither Rabec nor Sytema specifically teach a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain.
	Werner teaches a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain (See at least ¶ [0042] that states, "If circulating chains are used for forming packages, for instance chains with moveably attached flap folding fingers or the like…").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec and Sytema to incorporate the teachings of Werner to include the use of chains to actuate the folding fingers with the motivation that one of 

Regarding claim 25, Rabec and Sytema teach all of the elements described above.
	However, Rabec does not specifically teach the method of claim 13 wherein each of the at least one first individual module unit and at least one second individual module unit form or comprise: a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain.
Sytema teaches at least one first individual module unit and the at least one second individual module unit form or comprise: a plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93) and the at least one own drive for circulating movement of the plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93. See further ¶ [0121] that describes that an “activator” {see Fig 3B, #26} causes the movement of the folding fingers as described above)

	Werner teaches a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain (See at least ¶ [0042] that states, "If circulating chains are used for forming packages, for instance chains with moveably attached flap folding fingers or the like…").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec and Sytema to incorporate the teachings of Werner to include the use of chains to actuate the folding fingers with the motivation that one of ordinary skill in the art could have substituted one known element for another (i.e. replacing the “activator” of Sytema with the chains as described by Werner), and the results of the substitution would have been predictable. The result being a system of folding fingers driven by chains instead of the “activator.”

Regarding claim 26, Rabec and Sytema teach all of the elements described above.
	However, Rabec does not specifically teach the method of claim 25 wherein at least the at least one first individual module unit comprises a first multitude of folding fingers moved by a first chain and a second multitude of folding fingers moved by a second chain.
Sytema teaches at least one first individual module unit and the at least one second individual module unit form or comprise: a plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93) and the at least one own drive for circulating movement of the plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93. See further ¶ [0121] that describes that an “activator” {see Fig 3B, #26} causes the movement of the folding fingers as described above)
However, neither Rabec nor Sytema specifically teach a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain.
	Werner teaches a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain (See at least ¶ [0042] that states, "If circulating chains are used for forming packages, for instance chains with moveably attached flap folding fingers or the like…").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec and Sytema to incorporate the teachings of Werner to include the use of chains to actuate the folding fingers with the motivation that one of ordinary skill in the art could have substituted one known element for another (i.e. replacing the “activator” of Sytema with the chains as described by Werner), and the results of the substitution would have been predictable. The result being a system of folding fingers driven by chains instead of the “activator.”

Regarding claim 27, Rabec and Sytema teach all of the elements described above.
	However, Rabec does not specifically teach the method of claim 22 wherein each of the at least one first individual module unit and at least one second individual module unit form or comprise: a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain.
Sytema teaches at least one first individual module unit and the at least one second individual module unit form or comprise: a plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93) and the at least one own drive for circulating movement of the plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93. See further ¶ [0121] that describes that an “activator” {see Fig 3B, #26} causes the movement of the folding fingers as described above)
However, neither Rabec nor Sytema specifically teach a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain.
	Werner teaches a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain (See at least ¶ [0042] that states, "If circulating chains are used for forming packages, for instance chains with moveably attached flap folding fingers or the like…").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec and Sytema to incorporate the teachings of Werner to include the use of chains to actuate the folding fingers with the motivation that one of ordinary skill in the art could have substituted one known element for another (i.e. replacing the “activator” of Sytema with the chains as described by Werner), and the results of the substitution would have been predictable. The result being a system of folding fingers driven by chains instead of the “activator.”

Regarding claim 28, Rabec and Sytema teach all of the elements described above.
	However, Rabec does not specifically teach the method of claim 28 wherein at least the at least one first individual module unit comprises a first multitude of folding fingers moved by a first chain and a second multitude of folding fingers moved by a second chain.
Sytema teaches at least one first individual module unit and the at least one second individual module unit form or comprise: a plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93) and the at least one own drive for circulating movement of the plurality of folding fingers (Figs 4A - 4I illustrates a plurality of module units comprising a plurality of folding fingers. See annotated Fig 4F above for the identified folding fingers. See further Figs 3A-3E, #14 and #15 for the folding fingers. Further, Fig 4F illustrates a further set of folding devices {#94 and #95} that could also teach the claimed first or second unit with folding fingers with the same arguments as #80 - #93. See further ¶ [0121] that describes that an “activator” {see Fig 3B, #26} causes the movement of the folding fingers as described above)
However, neither Rabec nor Sytema specifically teach a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain.
	Werner teaches a plurality of folding fingers moved by a chain and at least one own drive for circulating movement of the chain (See at least ¶ [0042] that states, "If circulating chains are used for forming packages, for instance chains with moveably attached flap folding fingers or the like…").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabec and Sytema to incorporate the teachings of Werner to include the use of chains to actuate the folding fingers with the motivation that one of ordinary skill in the art could have substituted one known element for another (i.e. replacing the “activator” of Sytema with the chains as described by Werner), and the results of the substitution would have been predictable. The result being a system of folding fingers driven by chains instead of the “activator.”

Response to Applicant’s Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. On pages 8-9 of Applicant’s Arguments/Remarks, it is argued that Sytema does not specifically teach “folding fingers that move in a circulating manner.” To this end, paragraphs to move in a circle, circuit, or orbit as defined by Merriam Webster. Specifically, the definition of “orbit” is presented as, “a path described by one body in its revolution about another.” With this definition in mind, Figs 3C, 3D, and 3E are referenced that show the folding fingers (#14/#15) moving in a path that is an orbit. Fig 3D is provided below with annotations. As shown below in Fig 3D, the movement of the folding finger 15 follows an “orbiting” path that is interpreted as a “circulating” path.

    PNG
    media_image2.png
    541
    500
    media_image2.png
    Greyscale

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731